 
Exhibit 10.36




















Lease Agreement


regarding


Koningsweg 101-103 in


's-Hertogenbosch


between


C.V. Kingsroad


and


Brand Loyalty International B.V.

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

LEASE AGREEMENT FOR OFFICE SPACE
and other commercial premises subject to Article 230a of Book 7 of the Dutch
Civil Code

--------------------------------------------------------------------------------

Model contract as established by the Real Estate Council (ROZ) on July 30, 2003.
Reference to this model and the use thereof is only permitted if the completed,
added or deviating text can be clearly recognized as such. Additions and
deviations should preferably be included in the section "special provisions."
Any liability for adverse effects arising from the use of the text of the model
is excluded by the ROZ.

--------------------------------------------------------------------------------

 
The undersigned:


C.V. Kingsroad, established at Het Zuiderkruis 1, 5215 MV 's-Hertogenbosch,


hereinafter referred to as "Lessor,"


registered in the Trade Register under number 55598404, hereby duly represented
by Kingsroad 88 B.V., registered in the Trade Register under number 50984357,
hereby duly represented by Mr. A.L.G van Tuel,


and


Brand Loyalty International B.V., established at Het Zuiderkruis 1, 5215 MV
's-Hertogenbosch,


hereinafter referred to as "Lessee,"


registered in the Trade Register under number 17116091, hereby duly represented
by Mrs. C.M.P. Mennen-Vermeule,


have agreed as follows:


Property, purpose



1.1 Lessor leases to Lessee and Lessee leases from Lessor approximately 12.308
m2 office space (the exact floor area will be determined after delivery in
accordance with a NEN 2580 measurement certificate) of the office building
located at Koningsweg 101-1-3 in 's-Hertogenbosch, as well as 154 parking
spaces, of which 118 reserved parking spaces located in the underground garage
space, and 36 parking spaces located in the enclosed parking lot behind the
building, recorded in the Land Register as Municipality of 's-Hertogenbosch,
Section I, Number 2038, referred to as "the Leased Space," which office space is
further specified on the drawing initialed by the parties attached to this
agreement and being part thereof, and a Certificate of Practical Completion
("proces-verbaal van oplevering") initialed by the parties, which shows which
installations and other facilities are, and which installations and other
facilities are not, part of the Leased Space and which also includes a
description of the condition of the Leased Space, if possible supplemented with
photographs initialed by the parties.




1.2 The Leased Space may be used exclusively by or on behalf of Lessee as office
space in the broadest sense, archive space and parking spaces.

 


Initials Lessee :
Initials Lessor :
2

--------------------------------------------------------------------------------

1.3 Lessee is not allowed to assign any purpose to the Leased Space other than
described under 1.2 without the prior written consent of Lessor.




1.4 The maximum permissible load on the floors of the Leased Space is 250kg/m2.





Conditions



2.1 The 'GENERAL CONDITIONS FOR THE LEASING OF OFFICE SPACE' and other business
premises subject to Article 230a of Book 7 of the Dutch Civil Code,' filed with
the Clerk of the District Court of The Hague on July 11, 2003 and registered
under number 72/2003, hereinafter referred to as the "General Conditions," are
part of this Agreement. These General Conditions are fully known to the parties.
Lessor and Lessee have received a copy of the General Conditions.




2.2 The General Conditions referred to in 2.1 are applicable except where this
Agreement expressly stipulates otherwise or where applicability in relation to
the Leased Space is not possible.





Duration, extension and termination



3.1 This Lease Agreement is entered into for term of 15 years, beginning January
1, 2014 and ending on December 31, 2028.




3.2 After expiration of the term referred to in 3.1 this Agreement will be
continued for a further period of 5 years, therefore through December 31, 2033.
The Agreement will subsequently be continued for a further period of 5 years,
therefore through December 31, 2038.




3.3 Termination of this Agreement takes place by giving notice by Lessee or
Lessor, with due observance of a notice period of at least one year. Only the
Lessee is entitled to terminate the Lease Agreement after 15 years (December 31,
2028) and 20 years (December 31, 2033). Thereafter, both parties entitled to
terminate the Lease Agreement at the end of each lease period.




3.4 Termination shall take place by means of a bailiff's writ or by registered
letter.

 
Initials Lessee :
Initials Lessor :



3

--------------------------------------------------------------------------------

Rent, VAT, rent adjustment, payment obligations, period of payment



4.1 The initial rent of the Leased Space is   (in words:  ).




4.2 Parties agree that Lessor   charge VAT on the rent.

If it is agreed upon that VAT will not be charged on the rent, Lessee is due a
separate compensation to Lessor in addition to the rent, to compensate Lessor
respectively its successor(s) for damages resulting from the fact that VAT on
Lessor's investments and operation costs of the Leased Space are not or no
longer tax deductible. The provisions of Article 19.1 through 19.9 of the
General Conditions do not apply in such case.



4.3 If parties agreed that VAT will be charged on the rent Lessor and Lessee
will use the option based on Communication 45, Decree of March 24, 1999, number
VB 99/571 to waive a joint request for a VAT taxable lease. By signing this
Lease Agreement Lessee declares, also for the benefit of Lessor's successor(s),
that he uses and will continue to use, or will others make use and continue to
use, the Leased Space for purposes for which the right of deduction of VAT under
Article 15 of the Turnover Tax Act 1968 entirely or practically entirely subject
exists.




4.4 Lessee's fiscal year runs from January 1st through December 31st.




4.5 The rent will be adjusted      .




4.6 The payment for additional supplies and services to be provided by or on
behalf of Lessor will be determined in accordance with Article 16 of the General
Conditions. A system of advances is applied to this system, with later
settlement as specified there.




4.7.1 Lessee's payment obligations consist of:

· the rent;

· VAT due on the rent in case parties have agreed upon a VAT taxable lease;

· the advance payment for additional supplies and services provided for or on
behalf of the Lessor and the VAT thereon.

 
 
Initials Lessee :
Initials Lessor :
4

--------------------------------------------------------------------------------




4.7.2 If the parties agreed on a VAT taxable lease and the Leased Space may no
longer be leased subject to VAT Lessee is no longer required to pay VAT on the
rent. In such case the amounts of compensation referred to in 19.3.a of the
General Conditions apply and will replace the VAT and the compensation pursuant
to 19.3.a sub I is assessed beforehand by parties at 25% of the actual annual
rent.




4.8 Per payment period of 3 calendar month(s) the following applies at
commencement of the lease:




 
-
 
the rent
 
 
     
-
 
the VAT due over the rent
 
 
     
-
 
the advance for the compensation for additional services rendered for or on
behalf of the Lessee, with VAT due over these services
 
 
              
 
 
Total
     
 
   



In words: (  )



4.9 In view of the effective date of the lease, the first payment term applies
to the period from January 1, 2014 through March 31, 2014, and the amount due
for this first period is  . This amount is inclusive of VAT, however only if
Lessor is due VAT on the rent. Lessee will pay this amount before or on January
1, 2014.




4.10 The periodic payments to be made by Lessee to Lessor under this Lease
Agreement as specified in 4.8 are due as an advance payment in one sum in Euros
and shall be been made in full before or on the first day of the period to which
the payments apply.




4.11 Unless stated otherwise, all amounts in this Lease Agreement and the
General Conditions forming a part thereof are exclusive of VAT.





Supplies and services



5. With regard to additional supplies and services parties agree that Lessee and
Lessor will mutually consult which additional supplies and services will be
provided by Lessor and at what cost.





Bank guarantee/deposit



6. Parties establish the amount of the bank guarantee referred to in 12.1 of the
General Conditions at    .

In words: (  )
Parties agree that, in deviation of Article 12.1 of the General Conditions,
Lessee shall only provide the bank guarantee referred to here above at the
moment this is requested by Lessor.
 
Initials Lessee :
Initials Lessor :
5

--------------------------------------------------------------------------------

Property management



7.1 Until Lessor informs otherwise, the management of the property will be
carried out by Lessee.




7.2 Unless agreed in writing otherwise, Lessee will consult the management on
the contents and any other matter relating to this Lease Agreement.





Special conditions



8.1 Delivery of the Leased Space at commencement of lease period:

The Leased Space will be delivered to Lessee by Lessor in fully renovated
condition in accordance with the following documents:

· Mansveld Projecten & Services B.V.: building contract Lot 4 - electrotechnical
equipment, dated July 3, 2012.

· Oskomera Projecten B.V.: building contract Lot 2 - complete exterior façade,
dated July 5, 2012.

· Engineering firm Wolters & Dros B.V.: building contract Lot 3 - mechanical
systems, dated July 3, 2012.

· Building cooperative Hurks-Moonen V.O.F.: building contract Lot 1 - mechanical
activities, dated July 5, 2012.




8.2 Installation work:

Lessee has the right to install lessee refurbishments, upon written consent of
Lessor. Lessor shall not withhold such consent on unreasonable grounds.


Lessee has the right to install such refurbishments before the commencement date
of the Lease Agreement, without additional rent payment to Lessor. In such event
only service costs are due.



8.3 Right to sublease and restitution:

Lessee has the right to amend the ascription of the lessee in the Leased Space
in the event of a name change of Lessee.
Lessee has the right to sublet the Leased Space or to allow use by related
companies without consent of Lessor, whether as a whole or in part. Lessee shall
inform Lessor in writing of such event.
Lessee has the right to sublet the Leased Space, as a whole or in part, to third
parties upon written consent of Lessor. Lessor shall not withhold or delay such
consent on unreasonable grounds.
 
 
Initials Lessee :
Initials Lessor :
 
6

--------------------------------------------------------------------------------

 

8.4 Right of subrogation:

Lessee has the right to appoint another lessee to take his place under this
Lease Agreement. No approval of Lessor is necessary for the subrogation to
related companies. Written approval of Lessor is required for subrogation to
third parties. Such approval shall not be withheld on unreasonable grounds.


The successive tenant shall comply with all reasonable requirements of
solvability, business moral, and expected use, such at the discretion of Lessor.
The successive tenant shall accept any obligations, terms and conditions
resulting from this Agreement. Lessor shall not withhold or delay its consent to
this paragraph on unreasonable grounds. Moreover, no additional payment will be
required from Lessee other than those obligations that result from the Lease
Agreement.



8.5 Delivery at end of Lease Agreement:

Lessee has the right to return the Leased Space to Lessor at the end of the
lease period in its actual condition on that moment. This means that Lessee may
leave the refurbishments it installed (e.g. partition walls, flooring, data
cables, etc.) behind.



8.6 Rent adjustment:

 In addition to the rent adjustment by Lessor on the basis of indexing, both
Lessee and Lessor have the right to demand rent adjustment according to the
market value of the Lease Space, first on January 1, 2029 and subsequently each
time after expiry of a lease period of 5 years. To determine the market rent the
then applicable rent-free periods, contributions to any refurbishment and other
financial incentives will also be considered. In case they want to exercise this
right, Lessor and Lessee shall inform the other party of this intent by
registered letter with receipt confirmation, latest 18 months before the
effective date of the rent adjustment.
In the event parties do not reach an agreement within four weeks after receipt
of the writing described here above, the market rent will be determined by a
committee of three experts. Both Lessor and Lessee shall, within 14 days after a
dispute has arisen, each appoint an expert, who will appoint a third expert
within 6 days after the date of their appointment. Within 6 days after the date
of the assignment the experts shall notify whether they will accept the
assignment. In the event one of the parties fails to timely appoint his expert
within fourteen days, or if both experts are not able to reach an agreement
within six days about the choice of the third expert, the party that took first
action may request the District Court (Arrondissementsrechtbank) in Amsterdam to
appoint the absent expert(s).
No later than 4 weeks after the appointment of the third expert this committee
will establish the market value in a binding decision. If no agreement on the
rent value is reached the opinion of the third expert is decisive. Each party
will bear the costs of its own expert. The costs of the third expert will be
borne equally by both parties. The rent may be adjusted either upward or
downward.
 
 
Initials Lessee :
Initials Lessor :
 
7

--------------------------------------------------------------------------------




8.7 Access:

The leased space is accessible to Lessee 24 hours per day, 7 days per week.



8.8 Security:

 Lessee has the right to install its own security system in the Leased Space,
including card access systems and a video surveillance system, as long as the
privacy of the other tenants is respected.




8.9 Advertising and name display:

Lessee has the exclusive right to install a name display to the façade and / or
on the building, without additional rent due. The installation shall only take
place after any required government approvals / permits have been obtained and
after written consent of Lessor (who shall not withhold his consent on
unreasonable grounds). All costs involved with the name display, including
permits, installation, maintenance and removal, are borne by Lessee.


Lessee also has the right to install advertisement displays at paces designated
for that purpose in the building.



8.10 Roof rights:

Lessee has the right to install antennas, satellite receives and such on the
roof, without additional rent due. The installation shall only take place after
any required government approvals / permits have been obtained and after written
consent of Lessor. Lessor shall not withhold his consent on unreasonable
grounds. All costs involved with the name display, including permits,
installation, maintenance and removal, are borne by Lessee.



8.11 Electricity meters:

 Lessor shall arrange the placement of an electricity meter in the Leased Space
for the use of electricity in the Leased Space.



8.12 UPS / Generator:

Lessee has the right to install a stand-by generator to support the UPS room in
the Leased Space. For both the UPS and the generator applies that this should
take place on locations where this is technically and structurally possible, and
after written consent of Lessee, who shall not withhold or delay such consent on
unreasonable grounds.



8.13 Termination earlier lease agreement:

By signing this Lease Agreement parties agree that the lease agreement concluded
between Lessor and Lessee (in any event its predecessor in title) on November 1,
2010 expires.
 
 
Initials Lessee :
Initials Lessor :
8

--------------------------------------------------------------------------------




8.14 Changes to General Conditions:

Parties agree that the following amendments apply to the General Conditions:



- Notwithstanding the provisions of Article 6.1 of the General Conditions,
Lessee is not required to effectively, fully, properly, personally and
exclusively use the Leased Space and therefore equip the Leased Space with
adequate furnishings and fittings.

- In addition to the provisions of Article 6.11.6, final sentence, of the
General Conditions, parties agree that such will not take place other than upon
consultation with the Lessee.

- The provisions of Article 7 of the General Conditions do not apply before
Lessor has given a reasonable term to still meet his obligations.

- The basis year "2000=100" referred to in Article 9.1 of the General Conditions
for the price index is changed in to "2006=100."

- The provisions of Article 11.5 and Article 11.6 of the General Conditions are
not applicable. Instead, the default provisions of Article 7:204 Civil Code
apply.

- In addition to the provisions of Article 14.1 of the General Conditions
parties agree that such will not take place before consultation with Lessee.

- The provisions of Article 14.2, Article 14.4 and Article 14.5 of the General
Conditions are not applicable. Except with explicit consent of Lessee, Lessor
does not have the right to perform renovation activities during the lease
period. Lessee has the right to impose conditions to his consent.

- The following will be added to Article 16.9 of the General Conditions: "after
consultation with Lessee and after his approval."

- The provisions of Article 17 of the General Conditions apply to both Lessor
and Lessee.

- The provisions of Article 18.2 of the General Conditions apply not earlier
than after Lessor has properly given Lessee notice of the default and given a
reasonable term to still meet his obligations.

- The provisions of Articles 22.1, final sentence, 222 and 22.3 of the General
Conditions are not applicable.

 
 
Initials Lessee :
Initials Lessor :


9

--------------------------------------------------------------------------------



Agreed and signed in threefold,
 


Place: 's-Hertogenboschdate 10/09/12
 
Place: 's-Hertogenboschdate 10/09/12

 
 
C.V. Kingsroad
 
/s/ A.L.G. van Tuel
 
Mr. A.L.G. van Tuel
 
Brand Loyalty International B.V.
 
/s/ C.M.P. Mennen-Vermeule
 
Mrs. C.M.P. Mennen-Vermeule







Appendices


- General Conditions
- Mansveld Projecten & Services B.V.: building contract Lot 4 - electrotechnical
equipment, dated July 3, 2012.
- Oskomera Projecten B.V.: building contract Lot 2 - complete exterior façade,
dated July 5, 2012.
- Engineering firm Wolters & Dros B.V.: building contract Lot 3 - mechanical
systems, dated July 3, 2012.
- Building cooperative Hurks-Moonen V.O.F.: building contract Lot 1 - mechanical
activities, dated July 5, 2012.
- Certificate of Practical Completion ("proces-verbaal van oplevering"),
- Bank guarantee




Separate signature(s) of Lessee(s) for receipt of a copy of the 'GENERAL
CONDITIONS LEASE AGREEMENT OFFICE SPACE' and other commercial premises subject
to Article 7:230a Dutch Civil Code, as referred to in 2.1.


/s/ C.M.P. Mennen-Vermeule


Mrs. C.M.P. Mennen-Vermeule
 
 
Initials Lessee :
Initials Lessor :




10

--------------------------------------------------------------------------------

ADDENDUM LEASE KONINGSWEG 101-103




The undersigned:



1. The limited partnership C.V. Kingsroad, having its business address at 5215
MV 's-Hertogenbosch, Het Zuiderkruis 1, hereinafter referred to as: the
'Lessor', duly represented by its legal representative its general partner the
private company with limited liability Kingsroad 88 B.V., with its registered
office in 's-Hertogenbosch and its business address at 5215 MV 's-Hertogenbosch,
Het Zuiderkruis 1, the latter by its legal representative Mr A.L.G. van Tuel;




2. The private company with limited liability Brand Loyalty International B.V.,
with its registered office in 's-Hertogenbosch and having its business address
at 5215 MV 's-Hertogenbosch, Het Zuiderkruis 1, hereinafter referred to as: the
'Lessee', duly represented by its legal representative Ms C.M.P.
Mennen-Vermeule;



The undersigned stated under (1) and (2) in the following each referred to as
'Party' and together as 'Parties';


TAKE INTO CONSIDERATION:



A. The Lessor leases to the Lessee and the Lessee leases form the Lessor circa
12,308 m2 office space in the office building with address at Koningsweg 101-103
's-Hertogenbosch, together with 154 parking places, whereof 118 designated
parking places in the parking garage situated under the office building and 36
parking places on the fenced car park situated behind the office building,
recorded in the land register as Muncipality of 's-Hertogenbosch, Section I, no.
2308, hereinafter: the 'Leased Space', all as described and agreed upon in the
written Office Lease ("Huurovereenkomst Kantoorruimte") dated 9 oktober 2012
drawn up and signed by the Parties (including the  applicable general conditions
("Algemene Bepalingen Huurovereenkomst Kantoorruimte") and other schedules to
the Lease), known sufficiently to the Parties without further description,
hereinafter referred to as: the 'Lease';




B. Parties have made in addition to – respectively derogated from - the Lease
further arrangements which they wish to record in writing in this Addendum.



THE PARTIES MUTUALLY COVENANT WITH EACH OTHER AS FOLLOWS:



1. Contrary to the provisions of the Lease, the installations and improvements
listed in the Schedule to this Addendum worth   are installed not for the
account of the Lessee, but for the account of the Lessor, and therefore become
property of the Lessor and will in that capacity form part of the Leased Space.




2. In relation to the provision stated under 1 of this Addendum, contrary to the
provisions of Clause 4.1 of the Lease, the initial annual rent of the Leased
Space shall be  excluding VAT. The payment obligations of the Lessee arising
from Clauses 4.8 and 4.9 of the Lease will be adjusted accordingly and no bank
guarantee will be provided.




3. The Schedule forms an integral part of the Addendum.




4. In so far as this Addendum does not depart from the provisions of the Lease,
these provisions remain in full force. In the event of contradictions between
provisions of the Lease and provisions of the Addendum to the Lease, the
provisions laid down in this Addendum will prevail.



Drawn up and signed in triplicate in 's-Hertogenbosch on 23 December 2013,




on behalf of  C.V. Kingsroad
 
/s/ A.L.G. van Tuel
 
A.L.G. van Tuel
 
Brand Loyalty International B.V.
 
/s/ C.M.P. Mennen-Vermeule
 
C.M.P. Mennen-Vermeule



 
Schedule: specification of additional installations and improvements to be
installed by the Lessor


Initials Lessee :
Initials Lessor :
 
 

--------------------------------------------------------------------------------